TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-03-00708-CV



                  Michael J. Turley/Joe Latham d/b/a Colonial Commercial
                            Investment Management, Appellants


                                                  v.


              Joe Latham d/b/a Colonial Commercial Investment Management/
                               Michael J. Turley, Appellees



          FROM THE COUNTY COURT AT LAW NO. 3 OF BELL COUNTY,
         NO. 46,841, HONORABLE GERALD M. BROWN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Michael J. Turley filed a notice of appeal on November 24, 2003. On

December 29, 2003, Joe Latham d/b/a Colonial Commercial Investment Management filed a notice

of cross appeal. The clerk’s record was also filed on December 29. Neither party paid the filing fee,

filed a docketing statement, or requested the preparation of a reporter’s record. The appellant’s brief

was due to be filed on January 28, 2004, but was not. On February 18, the Court sent written notice

to appellant that unless an appellant’s brief or other response was received by January 12 the appeal

would be dismissed. Appellant has not filed a brief or otherwise responded to the notices of the

Court.
              Therefore, this entire appeal is dismissed for want of prosecution.




                                            __________________________________________

                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Prosecution

Filed: March 25, 2004




                                               2